Citation Nr: 0836490	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
April 1946 to April 1949.  The appellant seeks surviving 
spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.  The appellant testified 
before the Board in July 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in a July 2002 RO 
decision.  The appellant did not appeal that decision.  

2.  Evidence received since the last final decision in July 
2002 relating to service connection for the cause of the 
veteran's death is cumulative or redundant and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In August 1990 and July 2002 rating decisions, the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  The RO declined to reopen the 
appellant's claim in April 2006, May 2006, and most recently 
in September 2006.  While the RO found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death, the Board must still consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In a decision dated in July 2002, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the July 2002 rating decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in March 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

According to the National Personnel Records Center, the vast 
majority of the veteran's service medical records are 
unavailable.  When a veteran's records are presumed to have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In March 2006 
correspondence, the RO advised the appellant of the 
unavailability of the veteran's service medical records.  The 
Board finds that the RO exhausted all efforts to obtain the 
needed service records.  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's post-service medical records and 
the appellant's statements.  The Board denied the claim 
because there was no evidence that the veteran's death-
causing conditions were incurred during his period of active 
service.  

The appellant applied to reopen her claim for service 
connection for the cause of the veteran's death in March 
2005.  The Board finds that the evidence received since the 
last final decision is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the appellant's claim.

In support of the application to reopen her claim for service 
connection, the appellant submitted the veteran's private 
medical records dated from April 1991 to February 1992.  
These records were previously submitted and considered at the 
time of the last final decision in July 2002.  

Other newly submitted evidence includes an April 2006 letter 
from the veteran's private physician that states, in 
pertinent part, that he had treated the veteran for 
hypertension in 1950.  The letter does not show that the 
veteran's death-causing conditions were incurred in active 
service.       
   
The appellant and her granddaughter testified before the 
Board in July 2008.  Testimony revealed that the appellant 
met the veteran in 1967 and married him in 1972.  She 
testified that when she met him, the veteran had complained 
of difficulty in urinating.  She reported that he trembled 
sometimes and suffered from malaria.  She stated that the 
veteran had not been treated for any kidney disorder prior to 
1992, the year of his death.  She further testified that the 
veteran believed that his urinary problems started during 
service.  The appellant's granddaughter testified that she 
did not know the veteran that well.         

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
the cause of the veteran's death.  The private medical 
records that the appellant submitted were not new because 
they were previously considered by agency decisionmakers.  
Although the additionally submitted April 2006 physician 
letter is new, in the sense that it was not previously 
considered by agency decisionmakers, it is not material.  The 
letter does not show that the veteran's end stage renal 
disease with uremic encephalopathy was incurred in service.  
It merely demonstrates that the veteran had been treated for 
hypertension in the past, which is not relevant to the cause 
of the veteran's death.  Accordingly, the evidence does not 
establish a fact necessary to substantiate the claim, and the 
claim for service connection for the cause of the veteran's 
death cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  

Next, while the July 2008 hearing testimony attested that the 
veteran had reported having difficulty urinating during 
service, this evidence, though presumed to be credible, is 
not probative.  As laypersons, the appellant and her family 
are not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the appellant and her 
family can describe symptoms (including worsening of 
symptoms) that the veteran experienced, they lack the medical 
competence to relate those symptoms to his service.  Thus, 
while this evidence is new, in the sense that it has not 
previously been considered, it is not material, as it does 
not establish a fact necessary to substantiate the claim, and 
the claim can therefore not be opened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  

Although the appellant has submitted new evidence that was 
not before the RO in July 2002, the new evidence is not 
material to the claim and does not warrant reopening of the 
claim because it does not raise a reasonable possibility of 
substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for the cause of the veteran's 
death since the July 2002 RO decision because no competent 
evidence has been submitted showing that the veteran's cause 
of death was incurred during active service.  Thus, the claim 
for service connection for the cause of the veteran's death 
is not reopened and the benefits sought on appeal with regard 
to that claim remain denied.  


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005, November 
2005, and August 2008 and rating decisions in April 2006, May 
2006, and September 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the veteran's cause of death is the result of any event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


